DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The IDS Form (SB08) submitted on 10 March 2020 has been considered.

Allowable Subject Matter
Claims 1-20 are allowed.

The closest prior art neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
Osindero et al. (US #2019/0340509) teaches a method of controlling an agent interacting with an environment (abstract), the method comprising, at each of a plurality of time steps:
Osindero ¶0037 discloses the action selection system 100 selects actions 144 to be performed by an agent 142 interacting with an environment 140 at each of multiple time steps. Fig. 1: agent 142, environment 140, observation 136; Fig. 3: step 302. ¶0038 discloses the environment 140 can be a simulated environment such as a video game or a motion simulated environment, e.g., driving simulation or a flight simulation, or ¶0039 discloses the environment can be a real world environment such as robot interacting with the environment or an autonomous or semi-autonomous vehicle navigating through the environment. ¶0042 discloses the system 100 includes an encoding neural network 120 that is configured to receive an observation 136 for a time step, to process the observation in accordance with current values of a set of encoding neural network parameters, and to generate as output an intermediate representation 118 of the observation 136 for the time step. ¶0051 discloses the action score recurrent neural network 122 updates the internal state of the action score recurrent neural network 122 and generates as output a set of action embedding vectors 124 for the time step. ¶0046 discloses the goal recurrent neural network 108 [Fig. 1] is an LSTM [Long Short-Term Memory] network. Alternatively, the goal recurrent neural network 108 is a dilated LSTM network. A dilated LSTM network is an LSTM network that, for each time step, generates a network output but processes and updates only a subset of its internal state. ¶0051 discloses the set of action embedding vectors 124 includes an embedding vector for each action of the predetermined set of actions. An action embedding vector is an ordered collection of numerical values arranged into a vector in, by definition, an embedding space. Thus, the intermediate representation can be mapped to the embedding space by the worker system, in implementations by the action score recurrent neural network of the worker system. The action score recurrent neural network 122 can be implemented as any appropriate recurrent neural network model. Alternatively, the action score recurrent neural network 122 is implemented as an LSTM network, or the action score recurrent neural network 122 is implemented as a dilated LSTM.
Wiestra et al. (US #2019/0266475) teaches encoder neural network 116 and decoder neural network 118; Fig. 1.

The closest prior art Osindero et al. (US #2019/0340509) in view of Wiestra et al. (US #2019/0266475) further in view of Uria-Martinez et al. (US #2019/0303764) and Wayne et al. (US #2019/0324988) teaches a method of controlling an agent interacting with an environment, the method comprising, at each of a plurality of time steps:
receiving a current observation characterizing a current state of the environment as of the time step;
generating an embedding of the current observation;
processing scene memory data comprising embeddings of prior observations received at prior time steps using an encoder neural network,
wherein the encoder neural network is configured to apply an encoder self-attention mechanism to the scene memory data to generate an encoded representation of the scene memory data;
processing the encoded representation of the scene memory data and the embedding of the current observation using a decoder neural network to generate an action selection output.

But Osindero et al. in view of Wiestra et al. further in view of Uria-Martinez et al. and Wayne et al.  fails to teach a display apparatus, comprising:
wherein the decoder neural network comprises a decoder attention block that is configured to, for each of one or more attention heads:
generate a decoder query from the embedding of the current observation;
generate decoder values from the encoded representation of the scene memory data;
generate decoder keys from the encoded representation of the scene memory data; and
apply a decoder attention mechanism that uses the decoder query as a query input, the decoder values as a value input, and the decoder keys as a key input to generate a decoder attention output;
selecting, based on the action selection output and in accordance with a control policy for the agent, an action from a set of possible actions to be performed by the agent in response to the current observation; and
causing the agent to perform the selected action.

These limitations, in combination with the remaining limitations of independent Claims 1, 15, and 16 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651